DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 19 October 2021, the specification and claims were amended. Based on these amendments, the specification objection set forth in the previous office action has been withdrawn. In addition, the prior art rejections have been reconsidered in view of the Applicant’s remarks.

Election/Restrictions
Claims 1-9 are allowable. The restriction requirement between Species 1-5, as set forth in the Office action mailed on 18 November 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 18 November 2020 is withdrawn. Claims 10-15 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires a pneumatic tire comprising a sipe extending in a tire width direction in a rib defined by a plurality of main grooves. A chamfered portion, shorter than a length of the sipe, is formed in each of a leading side edge and a trailing side edge of the sipe. A non-chamfered region faces each chamfered portion. At least one of the chamfered portions, when viewed as a cross-section, comprises a profile line that is concave in the tire radial direction with respect to a chamfer reference line connecting both ends of the chamfered portion (see Figure 5B where the profile line is labeled OL and the chamfer reference line is labeled RL). A cross-sectional area a of a chamfered region surrounded by the profile line, the sipe, and a tread contact surface is equal to or larger than a cross-sectional area b of a reference region surrounded by the chamfer reference line, the sipe, and the tread contact surface (see Figures 5B-D). Each of the chamfered portions has 1) a sipe edge extending along the length direction of the sipe where the chamfered portions meet the sipe and 2) an opposite edge opposite the sipe edge. The tire width direction component of the length of the sipe edge is shorter than the tire width direction component of the length of the opposite edge (see Figure 4 where each of LA and LB
As discussed in the office action of 26 March 2021, the combination of U.S. Patent Application Publication No. 2019/0001753 (“Hayashi”) and U.S. Patent Application Publication No. 2016/0152090 (“Takemoto”) discloses almost all the limitations of claim 1 discussed above. However, this combination fails to meet the limitation that, for each of the chamfered portions, the tire width direction component of the sipe edge is shorter than the tire width direction component of the opposite edge. See Figure 4 of Hayashi.
In the office action of 19 July 2021, Japanese Patent Application Publication No. JP 2015-231812 (“Mukai”) was relied upon for all the limitations of claim 1. However, as discussed by the Applicant in the reply of 19 October 2021, Mukai also fails to meet the limitation that, for each of the chamfered portions, the tire width direction component of the sipe edge is shorter than the tire width direction component of the opposite edge. See pages 8-10 of the Applicant’s reply. Specifically, the Examiner agrees that the rejection based on Mukai erroneously omitted part of the tire width direction component of the sipe edge, as can be seen in the marked-up drawings included in the Applicant’s reply.
The remaining prior art fails to meet each and every limitation of claim 1 or to suggest modifying the above references such that, for each of the chamfered portions, the tire width direction component of the sipe edge is shorter than the tire width direction component of the opposite edge, as claimed.
Each of claims 2-15 is allowed based on its dependency from claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/John J DeRusso/Examiner, Art Unit 1744                

/MARC C HOWELL/Primary Examiner, Art Unit 1774